DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 08 April 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  Applicant indicates Foreign Patent Document #85 to TW 201831733 was included in the submission, however no copy is found in the file wrapper.  It is noted that this reference was submitted properly on an IDS dated 09 April 2021 and has been considered on the subsequently filed IDS.
The information disclosure statement filed 08 April 2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.  Non-Patent Literature citations 10-11, 24, 
The information disclosure statement (IDS) filed 08 April 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  Applicant indicates Non-Patent Literature documents 1-4 of US applications numbers are included in the submission.  However, these documents do not list the application number anywhere in the submission and only give the attorney docket number which does not correlate to listed information on said IDS.  The examiner has included the Pre-Grant Publication of these application numbers (US 2020/0248330, US 2020/0248328, US 2020/0253047, and US 2020/0253061) concurrent on a PTO-892 to properly document these references.  If this is considered sufficient, no further action is need on applicant’s part regarding these application numbers.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,622,637 in view of Momoi et al. (US 2016/0120017).  Instant claim 1 recites an electrodeposited copper foil with a drum side and deposited side where one side exhibits a void volume (Vv) of 0.17-1.17 µm3/µm2 and an absolute difference value of a Sz between the sides of less than 0.60 µm.  This is patentably indistinct of claim 1 of the ‘637 patent which recites an electrodeposited copper foil with a drum side and deposited side where one side exhibits a void volume (Vv) of 0.17-1.17 µm3/µm2.  The difference between the instant claims and that of the ‘637 patent is that of the recited absolute Sz difference.
In a related field of endeavor, Momoi teaches a copper foil and its use in printed wiring boards (Paragraph 2).  The heat dissipation performance of the copper foil is taught to be controlled by a predetermined Sz surface roughness (Paragraph 9) and where the surface roughness Sz may be controlled on both sides to 5 µm or more (Paragraph 10).
As the instant application, the ‘637 patent, and Momoi are directed to copper foils they are considered analogous.  The instant claims would have been obvious to one of ordinary skill in the art in view of the ‘637 patent and Momoi as control over the Sz surface roughness is known to affect heat dissipation performance and one would have had a reasonable expectation of success.  Further, the disclosure of the Sz values of both sides being 5 microns or more by Momoi overlaps the claimed absolute value difference and the courts have held that where claimed ranges overlap or lie inside of those disclosed in the prior art a prima facie
Instant claim 2 recites a Vv of 0.17-1.17 µm3/µm2 for both sides which overlaps claim 2 of the ‘637 patent.  Instant claim 3 recites a void core volume (Vvc) of 0.16-1.07 µm3/µm2 which overlaps claim 3 of the ‘637 patent.  Instant claim 4 recites a Vvc of 0.16-1.07 µm3/µm2 for both sides which overlaps claim 4 of the ‘637 patent.  Instant claim 5 recites a dale void volume (Vvv) of 0.01-0.10 µm3/µm2 which overlaps claim 5 of the ‘637 patent.  Instant claims 6-7 recites a Vvv of 0.01-0.10 µm3/µm2 for both sides which overlaps claim 6 of the ‘637 patent.  Instant claims 8-9 recite Sz ranges of 1.24-3.25 microns and while not distinctly overlapping the ‘637 patent and Momoi, this is a change in relative dimension and is not considered to render a patentable distinction.  See MPEP 2144.04 (A).  Instant claim 10 recites a thickness of 2-25 microns which overlaps claim 9 of the ‘637 patent.  Instant claims 11-12 recite a fatigue life ratio which overlaps claim 8 of the ‘637 patent.  Instant claim 13 recites a bare foil which overlaps claim 1 of the ‘637 patent.  Instant claim 14 recites a surface-treated layer which overlaps claims 10-11 of the ‘637 patent.  Instant claim 15 recites an electrode for a lithium ion battery which overlaps claim 12 of the ‘637 patent.  Instant claims 16-17 recite a binder which overlaps claims 13-14 of the ‘637 patent.  Instant claim 18 recites a lithium ion secondary battery which overlaps claim 15 of the ‘637 patent.  

Allowable Subject Matter
The instant claims may be placed in condition for allowance by overcoming the pending double patenting rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Tsai et al. (US 2014/0193660) teaches copper foils with a difference of roughness between shiny and matte sides being 0.5 microns or less measured in Rz (abstract; Paragraph 8).  Imase (US 2018/0210364) discloses a charging roller with Vv and Vvc values (abstract).  However, this is directed to electrostatic image formation (Paragraphs 1-2) and is not in the same field of endeavor as the instant application.  Ori et al. (US 2018/0288884) teaches a single surface of a copper foil with a Rz roughness of 2.20-3.50 microns (abstract)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105. The examiner can normally be reached M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/Primary Examiner, Art Unit 1784